     Case 2:20-cv-00526 Document 5 Filed 08/18/20 Page 1 of 1 PageID #: 87



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    CHARLESTON DIVISION


STEPHEN MARSHALL WILSON,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 2:20-cv-00526

JIM JUSTICE, et al.,

                               Defendants.


                                              ORDER


       The Court will hold a telephonic status conference in this matter on August 21, 2020, at

10:00 a.m. The call-in information for the call is as follows: 703-724-3100, then dial 4002661#

to be placed on hold pending the start of the call.

       The Court DIRECTS counsel for Plaintiff to give notice of the status conference and call-

in information to the defendants.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                               ENTER:      August 18, 2020
